Exhibit 10.3

CBRE GROUP, INC.

INDEMNIFICATION AGREEMENT

This Agreement is made as of                     , 2016, by and between CBRE
Group, Inc., a Delaware corporation (the “Corporation”), and              (the
“Indemnitee”), a director or officer of the Corporation.

WHEREAS, it is essential to the Corporation to retain and attract as directors
and officers the most capable persons available;

WHEREAS, the increase in corporate litigation subjects directors and officers to
expensive litigation risks;

WHEREAS, it is now and has always been the policy of the Corporation to
indemnify its directors and officers; and

WHEREAS, the Corporation desires the Indemnitee to serve, or continue to serve,
as a director or officer of the Corporation.

NOW THEREFORE, the Corporation and the Indemnitee do hereby agree as follows:

1. Definitions. As used in this Agreement:

(a) The term “Board” shall mean the Board of Directors of the Corporation.

(b) The term “Change in Control” shall mean the occurrence of any one of the
following:

(i) individuals who, on the date of this Agreement, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the date
of this Agreement whose election or nomination for election was approved by a
vote of at least a majority of the Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Corporation in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Corporation as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director;

(ii) any “person” (as such term is defined in the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation representing 50% or more of the combined voting power of the
Corporation’s then outstanding securities eligible to vote for the election of
the Board (the “Corporation Voting Securities”); provided, however, that the
event described in this paragraph (ii) shall not be deemed to be a Change in
Control by virtue of any of the following acquisitions: (A) by the Corporation
or any subsidiary, (B) by any employee benefit plan (or related trust) sponsored
or maintained by the Corporation or any subsidiary, (C) by any underwriter
temporarily holding securities pursuant to an offering of such securities,
(D) pursuant to a Non-Qualifying Transaction, as defined in paragraph (iii), or
(E) by any person of Voting Securities from the Corporation, if a majority of
the Incumbent Board approves in advance the acquisition of beneficial ownership
of 50% or more of Corporation Voting Securities by such person;

(iii) the consummation of a merger, consolidation, statutory share exchange,
reorganization or similar form of corporate transaction involving the
Corporation or any of its subsidiaries that requires the approval of the
Corporation’s stockholders, whether for such transaction or

 

1



--------------------------------------------------------------------------------

the issuance of securities in the transaction (a “Business Combination”), unless
immediately following such Business Combination: (A) more than 50% of the total
voting power of (x) the corporation resulting from such Business Combination
(the “Surviving Corporation”), or (y) if applicable, the ultimate parent
corporation that directly or indirectly has beneficial ownership of 100% of the
voting securities eligible to elect directors of the Surviving Corporation (the
“Parent Corporation”), is represented by Corporation Voting Securities that were
outstanding immediately prior to such Business Combination (or, if applicable,
is represented by shares into which such Corporation Voting Securities were
converted pursuant to such Business Combination), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Corporation Voting Securities among the holders thereof immediately
prior to the Business Combination, (B) no person (other than any employee
benefit plan (or related trust) sponsored or maintained by the Surviving
Corporation or the Parent Corporation), is or becomes the beneficial owner,
directly or indirectly, of 35% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (C) at least half of the members of the board of directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
following the consummation of the Business Combination were Incumbent Directors
at the time of the Board’s approval of the execution of the initial agreement
providing for such Business Combination (any Business Combination which
satisfies all of the criteria specified in (A), (B) and (C) above shall be
deemed to be a “Non-Qualifying Transaction”);

(iv) the stockholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation;

(v) the consummation of a sale of all or substantially all of the Corporation’s
assets; or

(vi) the occurrence of any other event that the Board determines by a duly
approved resolution constitutes a Change in Control.

(c) The term “Corporate Status” shall mean the status of a person who is or was,
or has agreed to become, a director or officer of the Corporation, or is or was
serving, or has agreed to serve, at the request of the Corporation, as a
director, officer, fiduciary, partner, trustee, member, employee or agent of, or
in a similar capacity with, another corporation, partnership, joint venture,
trust, limited liability company or other enterprise, including, without
limitation, subsidiaries of the Corporation.

(d) The term “Expenses” shall include, without limitation, reasonable attorneys’
fees, retainers, court costs, transcript costs, fees and expenses of experts,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees and other disbursements or expenses of
the types customarily incurred in connection with investigations, judicial or
administrative proceedings or appeals and which are consistent with those paid
by the Corporation in accordance with its Billing, Staffing and Reporting
Guidelines for Outside Counsel (which upon request will be provided to the
Indemnitee), but shall not include the amount of judgments, fines or penalties
against Indemnitee or amounts paid in settlement in connection with such
matters.

(e) The term “Independent Counsel” shall mean a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither currently
is, nor in the past five years has been, retained to represent: (i) the
Corporation or the Indemnitee in any matter material to either such party or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Corporation or the Indemnitee in an action to determine
the Indemnitee’s rights under this Agreement. The Corporation agrees to pay the
Expenses of the Independent Counsel referred to above and to fully indemnify
such counsel against any and all Expenses, claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto.

 

2



--------------------------------------------------------------------------------

(f) References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Corporation”
shall include any service as a director, officer, employee or agent of the
Corporation which imposes duties on, or involves services by, such director,
officer, employee, or agent with respect to an employee benefit plan, its
participants, or beneficiaries; and a person who acted in good faith and in a
manner such person reasonably believed to be in the interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Corporation” as
referred to in this Agreement.

(g) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternative dispute resolution proceeding,
administrative hearing or other proceeding, whether brought by or in the right
of the Corporation or otherwise and whether of a civil, criminal, administrative
or investigative nature, and any appeal therefrom.

(h) The term “Indemnitee-related entities” means any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Corporation or any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise Indemnitee has agreed, on behalf of the Corporation or at the
Corporation’s request, to serve as a director, officer, employee or agent and
which service is covered by the indemnity described in this Agreement) from whom
an Indemnitee may be entitled to indemnification or advancement of expenses with
respect to which, in whole or in part, the Corporation may also have an
indemnification or advancement obligation (other than as a result of obligations
under an insurance policy).

(i) The term “jointly indemnifiable claims” shall be broadly construed and shall
include, without limitation, any action, suit or proceeding for which the
Indemnitee shall be entitled to indemnification or advancement of expenses from
both the Indemnitee-related entities and the Corporation pursuant to the DGCL,
any agreement or the certificate of incorporation, bylaws, partnership
agreement, operating agreement, certificate of formation, certificate of limited
partnership or comparable organizational documents of the Corporation or the
Indemnitee-related entities, as applicable.

2. Indemnity of Indemnitee. The Corporation shall indemnify the Indemnitee in
connection with any Proceeding as to which the Indemnitee is, was or is
threatened to be made a party (or is otherwise involved) by reason of the
Indemnitee’s Corporate Status, to the fullest extent permitted by law (as such
may be amended from time to time). In furtherance of the foregoing and without
limiting the generality thereof:

(a) Indemnification in Third-Party Proceedings. The Corporation shall indemnify
the Indemnitee in accordance with the provisions of this Section 2(a) if the
Indemnitee was or is a party to or threatened to be made a party to or otherwise
involved in any Proceeding (other than a Proceeding by or in the right of the
Corporation to procure a judgment in its favor or a Proceeding referred to in
Section 5 below) by reason of the Indemnitee’s Corporate Status or by reason of
any action alleged to have been taken or omitted in connection therewith,
against all Expenses, judgments, fines, penalties and amounts paid in settlement
actually and reasonably incurred by or on behalf of the Indemnitee in connection
with such Proceeding, if the Indemnitee acted in good faith and in a manner
which the Indemnitee reasonably believed to be in, or not opposed to, the best
interests of the Corporation and, with respect to any criminal Proceeding, had
no reasonable cause to believe that his or her conduct was unlawful.

(b) Indemnification in Proceedings by or in the Right of the Corporation. The
Corporation shall indemnify the Indemnitee in accordance with the provisions of
this Section 2(b) if the Indemnitee was or is a party to or threatened to be
made a party to or otherwise involved in any Proceeding by or in the right of
the Corporation to procure a judgment in its favor by reason of the Indemnitee’s
Corporate Status or by reason of any action alleged to have been taken or
omitted in connection therewith, against all Expenses and, to the extent
permitted by law, amounts paid in settlement actually and reasonably incurred by
or on behalf of the Indemnitee in connection with such Proceeding, if the
Indemnitee acted in good faith and in a manner which the Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Corporation,
except that, if applicable law so requires, no

 

3



--------------------------------------------------------------------------------

indemnification shall be made under this Section 2(b) in respect of any claim,
issue or matter as to which the Indemnitee shall have been adjudged to be liable
to the Corporation, unless, and only to the extent, that the Court of Chancery
of Delaware or the court in which such action or suit was brought shall
determine upon application that, despite the adjudication of such liability but
in view of all the circumstances of the case, the Indemnitee is fairly and
reasonably entitled to indemnity for such Expenses as the Court of Chancery or
such other court shall deem proper.

(c) Jointly Indemnifiable Claims. Given that certain jointly indemnifiable
claims may arise due to the service of the Indemnitee as a director and/or
officer of the Corporation at the request of the Indemnitee-related entities,
the Corporation acknowledges and agrees that the Corporation shall be fully and
primarily responsible for the payment to the Indemnitee in respect of
indemnification or advancement of expenses in connection with any such jointly
indemnifiable claim, pursuant to and in accordance with the terms of this
Agreement, irrespective of any right of recovery the Indemnitee may have from
the Indemnitee-related entities. Under no circumstance shall the Corporation be
entitled to any right of subrogation or contribution by the Indemnitee-related
entities and no right of advancement or recovery the Indemnitee may have from
the Indemnitee-related entities shall reduce or otherwise alter the rights of
the Indemnitee or the obligations of the Corporation hereunder. In the event
that any of the Indemnitee-related entities shall make any payment to the
Indemnitee in respect of indemnification or advancement of expenses with respect
to any jointly indemnifiable claim, the Indemnitee-related entity making such
payment shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee against the Corporation, and Indemnitee shall
execute all papers reasonably required and shall do all things that may be
reasonably necessary to secure such rights, including the execution of such
documents as may be necessary to enable the Indemnitee-related entities
effectively to bring suit to enforce such rights. The Corporation and Indemnitee
agree that each of the Indemnitee-related entities shall be third-party
beneficiaries with respect to this Section 2(c), entitled to enforce this
Section 2(c) as though each such Indemnitee-related entity were a party to this
Agreement.

3. Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee has been
successful, on the merits or otherwise, in defense of any Proceeding or in
defense of any claim, issue or matter therein (other than a Proceeding referred
to in Section 5), the Indemnitee shall be indemnified against all Expenses
actually and reasonably incurred by or on behalf of the Indemnitee in connection
therewith. In the event any attorneys’ fees, costs or expenses are awarded to
the Indemnitee in the successful defense of any Proceeding or in defense of any
claim, issue or matter, the Indemnitee will promptly reimburse the Corporation
for such fees, costs or expenses as awarded.

4. Indemnification for Expenses of a Witness. To the extent that the Indemnitee
is, by reason of the Indemnitee’s Corporate Status, a witness in any Proceeding
to which the Indemnitee is not a party, the Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by or on behalf of the
Indemnitee in connection therewith.

5. Exceptions to Right of Indemnification. Notwithstanding anything to the
contrary to this Agreement:

(a) Except as set forth in Section 9, the Corporation shall not indemnify the
Indemnitee under this Agreement in connection with a Proceeding (or part
thereof) initiated by the Indemnitee unless (i) the initiation thereof was
approved by the Board of Directors of the Corporation or (ii) the Proceeding was
commenced following a Change in Control;

(b) Except as set forth in Section 9, the Corporation shall not indemnify the
Indemnitee to the extent the Indemnitee is reimbursed from the proceeds of
insurance, and in the event the Corporation makes any indemnification payments
to the Indemnitee and the Indemnitee is subsequently reimbursed from the
proceeds of insurance, the Indemnitee shall promptly refund such indemnification
payments to the Corporation to the extent of such insurance reimbursement;

 

4



--------------------------------------------------------------------------------

(c) The Corporation shall not be obligated to indemnify Indemnitee on account of
(i) any Proceeding with respect to which final judgment is rendered against
Indemnitee for payment or an accounting of profits arising from the purchase or
sale by Indemnitee of securities in violation of Section 16(b) of the Exchange
Act, or any similar successor statute, (ii) any reimbursement of the Corporation
by the Indemnitee of any bonus or other incentive-based or equity-based
compensation or of any profits realized by the Indemnitee from the sale of
securities of the Corporation, as required in each case under the Exchange Act
(including any such reimbursements that arise from an accounting restatement of
the Corporation pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), or the payment to the Corporation of profits arising from
the purchase and sale by Indemnitee of securities in violation of Section 306 of
the Sarbanes-Oxley Act) or (iii) any reimbursement of the Corporation by the
Indemnitee of any compensation pursuant to any compensation recoupment or
clawback policy adopted by the Board or the compensation committee of the Board,
including, but not limited to, any such policy adopted to comply with stock
exchange listing requirements implementing Section 10D of the Exchange Act;

(d) The Corporation shall not be obligated to indemnify Indemnitee in connection
with Proceedings involving the enforcement of non-compete, non-solicit and/or
non-disclosure agreements, or the non-compete, non-solicit and/or non-disclosure
provisions of employment, consulting or similar agreements the Indemnitee may be
a party to with the Corporation, or any subsidiary of the Corporation or any
other applicable foreign or domestic corporation, partnership, joint venture,
trust or other enterprise, if any; and

(e) The Corporation shall not be obligated to indemnify Indemnitee or advance
expenses to Indemnitee in any circumstance where such indemnification has been
determined to be prohibited by law by a final (not interlocutory) judgment or
other adjudication of a court or arbitration or administrative body of competent
jurisdiction as to which there is no further right or option of appeal or the
time within which an appeal must be filed has expired without such filing.

6. Notification and Defense of Claim.

(a) The Indemnitee shall notify the Corporation in writing as soon as
practicable of any Proceeding for which indemnity will or could be sought and
provide the Corporation with a copy of any summons, citation, subpoena,
complaint, indictment, information or other document relating to such Proceeding
with which Indemnitee is served. The failure to so notify the Corporation will
not relieve the Corporation from any liability that it may have to Indemnitee
(i) except to the extent the failure adversely affects the Corporation’s rights,
legal position, ability to defend or ability to obtain insurance coverage with
respect to such proceeding or (ii) otherwise than under the Corporation’s
Certificate of Incorporation. With respect to any Proceeding of which the
Corporation is so notified, the Corporation will be entitled to participate
therein at its own expense and/or to assume the defense thereof at its own
expense, with legal counsel reasonably acceptable to the Indemnitee (which may
be regular outside counsel to the Corporation). After notice from the
Corporation to the Indemnitee of its election so to assume such defense, the
Corporation shall not be liable to the Indemnitee for any legal or other
expenses subsequently incurred by the Indemnitee in connection with such
Proceeding, other than as provided below in this Section 6. The Indemnitee shall
have the right to employ his or her own counsel in connection with such
Proceeding, but the Expenses of such counsel incurred after notice from the
Corporation of its assumption of the defense thereof shall be at the expense of
the Indemnitee unless (i) the employment of counsel by the Indemnitee has been
authorized by the Corporation, (ii) counsel to the Indemnitee shall have
reasonably determined that there may be a conflict of interest or position on
any significant issue between the Corporation and the Indemnitee in the conduct
of the defense of such Proceeding or (iii) the Corporation shall not in fact
have employed counsel to assume the defense of such Proceeding, in each of which
cases the Expenses of counsel for the Indemnitee shall be at the expense of the
Corporation, except as otherwise expressly provided by this Agreement, and
provided that Indemnitee’s counsel shall cooperate reasonably with the
Corporation’s counsel to minimize the cost of defending claims against the
Corporation and the Indemnitee. The Corporation shall not be entitled, without
the consent of the Indemnitee, to assume the defense of any claim brought by or
in the right of the Corporation or as to which counsel for the Indemnitee shall
have reasonably made the determination provided for in clause (ii) above.

 

5



--------------------------------------------------------------------------------

(b) The Corporation shall not be required to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent. The Corporation shall not settle any Proceeding in any
manner that would impose any penalty or limitation on the Indemnitee without the
Indemnitee’s written consent. Neither the Corporation nor the Indemnitee will
unreasonably withhold or delay their consent to any proposed settlement.

7. Advancement of Expenses. Subject to the provisions of Section 8, in the event
that (a) the Corporation does not assume the defense pursuant to Section 6 of
any Proceeding of which the Corporation receives notice under this Agreement or
(b) the Corporation assumes such defense but Indemnitee is, pursuant to
Section 6, entitled to have the Expenses of Indemnitee’s own counsel paid for by
the Corporation, any Expenses actually and reasonably incurred by or on behalf
of the Indemnitee in connection with a Proceeding for which indemnity will or
could be sought under this Agreement shall be paid by the Corporation in advance
of the final disposition of such Proceeding; provided, however, that the payment
of such Expenses incurred by or on behalf of the Indemnitee in advance of the
final disposition of such Proceeding shall be made only upon receipt of an
undertaking by or on behalf of the Indemnitee to repay all amounts so advanced
in the event that it shall ultimately be determined, after the conclusion of
such Proceeding, that the Indemnitee is not entitled to be indemnified by the
Corporation as authorized in this Agreement. Such undertaking shall be accepted
without reference to the financial ability of the Indemnitee to make
repayment. Any advances and undertakings to repay pursuant to this Section 7
shall be unsecured and interest-free.

8. Procedures.

(a) In order to obtain indemnification or advancement of Expenses pursuant to
this Agreement, the Indemnitee shall submit to the Corporation a written
request, including in such request such documentation and information as is
reasonably available to the Indemnitee and is reasonably necessary to determine
whether and to what extent the Indemnitee is entitled to indemnification or
advancement of Expenses. Any such indemnification or advancement of Expenses
shall be made promptly, and in any event within (i) in the case of advancement
of Expenses under Section 7, thirty (30) calendar days after receipt by the
Corporation of the written request of the Indemnitee, or (ii) in the case of all
other indemnification, sixty (60) calendar days after receipt by the Corporation
of the written request of the Indemnitee, subject to the provisions of Sections
8(b) and 8(c) below.

(b) With respect to requests for indemnification under Section 2,
indemnification shall be made unless the Corporation determines that Indemnitee
has not met the applicable standard of conduct set forth in Section 2. Any
determination as to whether Indemnitee has met the applicable standard of
conduct set forth in Section 2, and any determination that advanced Expenses
must be subsequently repaid to the Corporation, shall be made, in the discretion
of the Board of Directors of the Corporation, (1) by a majority vote of the
directors of the Corporation consisting of persons who are not at that time
parties to the Proceeding (“disinterested directors”), whether or not a quorum,
(2) by a committee of disinterested directors designated by a majority vote of
disinterested directors, whether or not a quorum, (3) if there are no
disinterested directors, or if the disinterested directors so direct, by
Independent Counsel in a written opinion to the Board, or (4) by the
stockholders of the Corporation. Any such determination with respect to requests
under Section 2 shall be made within the 60-day period referred to in clause
(ii) of Section 8(a) (unless extended by mutual agreement by the Corporation and
Indemnitee). For the purpose of the foregoing determination with respect to
requests under Section 2 or repayment of advanced Expenses, the Indemnitee shall
be entitled to a presumption that he or she has met the applicable standard of
conduct set forth in Section 2 and is entitled to indemnification.

(c) Notwithstanding anything to the contrary set forth in this Agreement, if a
request for indemnification is made after a Change in Control, at the election
of the Indemnitee made in writing to the Corporation, any determination required
to be made pursuant to Section 8(b) above as to whether the Indemnitee has met
the applicable standard of conduct or is required to repay advanced Expenses
shall be made by Independent Counsel selected as provided in this Section 8(c).
The Independent Counsel shall be selected by the Indemnitee, unless the
Indemnitee shall request that such selection be

 

6



--------------------------------------------------------------------------------

made by the Board of Directors of the Corporation. The party making the
determination shall give written notice to the other party advising it of the
identity of the Independent Counsel so selected. The party receiving such notice
may, within seven (7) days after such written notice of selection shall have
been given, deliver to the other party a written objection to such
selection. Such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 1, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel. If a written
objection is made, the Independent Counsel so selected may not serve as
Independent Counsel unless and until a court has determined that such objection
is without merit. If, within twenty (20) days after submission by the Indemnitee
of a written request for indemnification, no Independent Counsel shall have been
selected or if selected, shall have been objected to, in accordance with this
paragraph either the Corporation or the Indemnitee may petition the Court of
Chancery of the State of Delaware or other court of competent jurisdiction for
resolution of any objection which shall have been made by the Corporation or the
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court shall designate, and the person with respect to whom
an objection is favorably resolved or the person so appointed shall act as
Independent Counsel. The Corporation shall pay the reasonable Expenses of
Independent Counsel incurred in connection with its acting in such capacity. The
Corporation shall pay any and all reasonable and necessary Expenses incident to
the procedures of this paragraph, regardless of the manner in which such
Independent Counsel was selected or appointed.

(d) The termination of any Proceeding by judgment, order, settlement, conviction
or upon a plea of nolo contendere or its equivalent, shall not, of itself,
create a presumption that the Indemnitee did not act in good faith and in a
manner that the Indemnitee reasonably believed to be in, or not opposed to, the
best interests of the Corporation, and, with respect to any criminal Proceeding,
had reasonable cause to believe that his or her conduct was unlawful.

(e) Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Corporation or its
affiliates, including financial statements, or on information supplied to
Indemnitee by the officers of the Corporation or its affiliates in the course of
their duties, or on the advice of legal counsel for the Corporation or its
affiliates or on information or records given or reports made to the Corporation
or its affiliates by an independent certified public accountant or by an
appraiser or other expert selected with the reasonable care by the Corporation
or its affiliates. The provisions of this Section 8(e) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement.

(f) The knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of the Corporation or its affiliates shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.

(g) The Indemnitee shall cooperate with the person, persons or entity making
such determination with respect to the Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination. Any
Expenses actually and reasonably incurred by the Indemnitee in so cooperating
shall be borne by the Corporation (irrespective of the determination as to the
Indemnitee’s entitlement to indemnification) and the Corporation hereby
indemnifies the Indemnitee therefrom.

9. Remedies.

(a) The right to indemnification and advancement of Expenses as provided by this
Agreement shall be enforceable by Indemnitee in any court of competent
jurisdiction. Any such judicial proceeding shall be conducted in all respects as
a de novo trial on the merits.

 

7



--------------------------------------------------------------------------------

(b) In connection with any determination as to whether the Indemnitee is
entitled to be indemnified under this Agreement, the court shall presume that
the Indemnitee has met the applicable standard of conduct and is entitled to
indemnification, and, unless otherwise required by law, the burden of proof
shall be on the Corporation to establish that the Indemnitee is not so
entitled. Neither the failure of the Board of Directors (or other person or body
appointed pursuant to Section 8) to have made a determination that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination pursuant to
Section 8 that Indemnitee has not met such applicable standard of conduct, shall
be a defense to an action brought to enforce this Agreement or create a
presumption that Indemnitee has not met the applicable standard of conduct.

(c) The Corporation shall indemnify Indemnitee against any and all Expenses that
are incurred by Indemnitee in connection with any action brought by Indemnitee
for (i) indemnification or advancement of Expenses by the Corporation under this
Agreement or under applicable law or the Corporation’s Certificate of
Incorporation or Bylaws now or hereafter in effect relating to indemnification,
and/or (ii) recovery under directors’ and officers’ liability insurance policies
maintained by the Corporation, but only in the event that Indemnitee ultimately
is determined to be entitled to such indemnification or insurance recovery, as
the case may be. The Corporation shall, if so requested by Indemnitee, advance
the foregoing Expenses to Indemnitee, subject to and in accordance with
Section 7.

10. Partial Indemnification. If the Indemnitee is entitled under any provision
of this Agreement to indemnification by the Corporation for some or a portion of
the Expenses, judgments, fines, penalties or amounts paid in settlement actually
and reasonably incurred by or on behalf of the Indemnitee in connection with any
Proceeding but not, however, for the total amount thereof, the Corporation shall
nevertheless indemnify the Indemnitee for the portion of such Expenses,
judgments, fines, penalties or amounts paid in settlement to which the
Indemnitee is entitled.

11. Insurance and Subrogation.

(a) The Corporation may purchase and maintain a policy or policies of insurance,
providing Indemnitee with coverage for any liability asserted against, and
incurred by, Indemnitee or on Indemnitee’s behalf by reason of the fact that
Indemnitee is or was or has agreed to serve as a director, officer, employee or
agent of the Corporation, or while serving as a director or officer of the
Corporation, is or was serving or has agreed to serve at the request of the
Corporation as a director, officer, employee or agent (which, for purposes
hereof, shall include a trustee, fiduciary, partner or manager or similar
capacity) of another corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise, or arising out of
Indemnitee’s status as such, whether or not the Corporation would have the power
to indemnify Indemnitee against such liability under the provisions of this
Agreement. If the Corporation has such insurance in effect at the time the
Corporation receives from Indemnitee any notice of the commencement of an
action, suit or proceeding, the Corporation shall give prompt notice of the
commencement of such action, suit or proceeding to the insurers in accordance
with the procedures set forth in the policy. The Corporation shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policy.

(b) Subject to Section 2(c), in the event of any payment by the Corporation
under this Agreement, the Corporation shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee with respect to any
insurance policy. Indemnitee shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Corporation to bring suit to enforce such rights in
accordance with the terms of such insurance policy. The Corporation shall pay or
reimburse all expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.

(c) Subject to Section 2(c), the Corporation shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder
(including, but not limited to, judgments, fines and amounts paid in settlement,
and ERISA excise taxes or penalties) if and to the extent that Indemnitee has
otherwise actually received such payment under this Agreement or any insurance
policy, contract, agreement or otherwise.

 

8



--------------------------------------------------------------------------------

12. Term of Agreement. This Agreement shall continue until and terminate upon
the later of (a) ten years after the date that the Indemnitee shall have ceased
to serve as a director or officer of the Corporation or, at the request of the
Corporation, as a director, officer, partner, trustee, member, employee or agent
of another corporation, partnership, joint venture, trust, limited liability
company or other enterprise or (b) the final termination of all Proceedings
pending on the date set forth in clause (a) in respect of which the Indemnitee
is granted rights of indemnification or advancement of Expenses hereunder and of
any proceeding commenced by the Indemnitee pursuant to Section 9 of this
Agreement relating thereto.

13. Indemnification Hereunder Not Exclusive. The indemnification and advancement
of Expenses provided by this Agreement shall not be deemed exclusive of any
other rights to which the Indemnitee may be entitled under the Certification of
Incorporation, the By-Laws, any other agreement, any vote of stockholders or
disinterested directors, the General Corporation Law of Delaware, any other law
(common or statutory), or otherwise, both as to action in the Indemnitee’s
official capacity and as to action in another capacity while holding office for
the Corporation. Nothing contained in this Agreement shall be deemed to prohibit
the Corporation from purchasing and maintaining insurance, at its expense, to
protect itself or the Indemnitee against any expense, liability or loss incurred
by it or the Indemnitee in any such capacity, or arising out of the Indemnitee’s
status as such, whether or not the Indemnitee would be indemnified against such
expense, liability or loss under this Agreement.

14. No Special Rights. Nothing herein shall confer upon the Indemnitee any right
to continue to serve as an officer or director of the Corporation for any period
of time or at any particular rate of compensation.

15. Savings Clause. If this Agreement or any portion thereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Corporation shall nevertheless indemnify the Indemnitee as to Expenses,
judgments, fines, penalties and amounts paid in settlement with respect to any
Proceeding to the full extent permitted by any applicable portion of this
Agreement that shall not have been invalidated and to the fullest extent
permitted by applicable law.

16. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall constitute the original.

17. Successors and Assigns. This Agreement shall be binding upon the Corporation
and its successors and assigns and shall inure to the benefit of the estate,
heirs, executors, administrators and personal representatives of the Indemnitee.

18. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

19. Modification and Waiver. This Agreement may be amended from time to time to
reflect changes in Delaware law or for other reasons. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof nor shall any such waiver constitute a continuing waiver.

20. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been given (i) when delivered by
hand, (ii) if mailed by certified or registered mail with postage prepaid, on
the third day after the date on which it is so mailed, or (iii) if sent by
telecopy, on the next business day after electronic confirmation of delivery:

(a) if to the Indemnitee, to:

 

9



--------------------------------------------------------------------------------

(b)    if to the Corporation, to:    CBRE Group, Inc.       400 South Hope
Street, 25th Floor       Los Angeles, CA 90071       Attention: General Counsel

or to such other address as may have been furnished to the Indemnitee by the
Corporation or to the Corporation by the Indemnitee, as the case may be.

21. Applicable Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware. The Indemnitee
may elect to have the right to indemnification or reimbursement or advancement
of Expenses interpreted on the basis of the applicable law in effect at the time
of the occurrence of the event or events giving rise to the applicable
Proceeding, to the extent permitted by law, or on the basis of the applicable
law in effect at the time such indemnification or reimbursement or advancement
of Expenses is sought. Such election shall be made, by a notice in writing to
the Corporation, at the time indemnification or reimbursement or advancement of
Expenses is sought; provided, however, that if no such notice is given, and if
the General Corporation Law of Delaware is amended, or other Delaware law is
enacted, to permit further indemnification of the directors and officers, then
the Indemnitee shall be indemnified to the fullest extent permitted under the
General Corporation Law, as so amended, or by such other Delaware law, as so
enacted.

22. Enforcement. The Corporation expressly confirms and agrees that it has
entered into this Agreement in order to induce the Indemnitee to continue to
serve as an officer or director of the Corporation, and acknowledges that the
Indemnitee is relying upon this Agreement in continuing in such capacity.

23. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supercedes
all prior agreements with the Corporation or any of its subsidiaries, whether
oral or written, by any officer, employee or representative of any party hereto
in respect of the subject matter contained herein; and any prior agreement of
the parties hereto in respect of the subject matter contained herein is hereby
terminated and cancelled. For avoidance of doubt, the parties confirm that the
foregoing does not apply to or limit the Indemnitee’s rights under Delaware law
or the Corporation’s Certificate of Incorporation or By-Laws.

24. Consent to Suit. In the case of any dispute under or in connection with this
Agreement, the Indemnitee may only bring suit against the Corporation in the
Court of Chancery of the State of Delaware. The Indemnitee hereby consents to
the exclusive jurisdiction and venue of the courts of the State of Delaware, and
the Indemnitee hereby waives any claim the Indemnitee may have at any time as to
forum non conveniens with respect to such venue. The Corporation shall have the
right to institute any legal action arising out of or relating to this Agreement
in any court of competent jurisdiction. Any judgment entered against either of
the parties in any proceeding hereunder may be entered and enforced by any court
of competent jurisdiction.

25. Contribution. To the fullest extent permissible by applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Corporation, in lieu of indemnifying Indemnitee,
shall contribute to the amount incurred by Indemnitee, whether for judgments,
fines, penalties, excise taxes, amounts paid or to be paid in settlement and/or
for Expenses, in connection with any claim relating to an indemnifiable event
under this Agreement, in such proportion as is deemed fair and reasonable in
light of all the circumstances of such Proceeding in order to reflect (i) the
relative benefits received by the Corporation and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii) the
relative fault of the Corporation (and its directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).

[Signature Page Immediately Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

CBRE GROUP, INC.

By: 

 

 

Name:

 

Title:

 

INDEMNITEE:

 

 

11